Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 23, 2002, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The requisite link between the witness’s unavailability to testify and the defendant’s misconduct was established by clear and convincing evidence (see People v Cotto, 92 NY2d 68, 76-77 [1998]; People v Geraci, 85 NY2d 359, 369-370 [1995]; cf. People v Hamilton, 70 NY2d 987 [1988]; People v Johns, 297 AD2d 645 [2002]; People v Perkins, 289 AD2d 940, 941 [2001]). Consequently, the Supreme Court properly admitted the witness’s grand jury testimony and sworn statement into evidence.
The defendant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.